Park, C. J.
The garnishee’s right of set-off in this case is the same as it would have been if an action had been brought by French & Nichols against him to recover the debt sought to be appropriated by the plaintiff in satisfaction of his claim against them. Fitch v. Waite, 5 Conn., 117; Harris v. Phoenix Ins. Co., 35 Conn., 311. At the date of the garnishment the garnishee had no claim on his contract with French & Nichols that could have been set-off on a suit brought by them against him. Finch v. Ives, 28 Conn., 120 ; Henry v. *167Butler, 32 Conn., 141. There was nothing due at that time, and it was uncertain whether any thing ever would be due. The rule of set-off is the same at law and in equity, and in either would deny the right in this case, claimed by the garnishee. Spurr v. Snyder, 35 Conn., 172.
There is manifest error in the judgment complained of, and it is reversed.
In this opinion the other judges concurred.